          Case 1:20-cv-12090-DPW Document 2 Filed 11/20/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

ALLIANCE FOR AUTOMOTIVE
INNOVATION

                  Plaintiff,

       vs.                                          C.A. No. _____.

MAURA HEALEY, ATTORNEY GENERAL
OF THE COMMONWEALTH OF
MASSACHUSETTS in her official capacity,

                  Defendant.


                PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, plaintiff Alliance for Automotive

Innovation certifies that it is a not-for-profit trade association of motor vehicle manufacturers,

original equipment suppliers, and technology and other automotive-related companies. The

Alliance for Automotive Innovation operates for the purpose of promoting the general commercial,

professional, legislative, and other common interests of its members. The Alliance for Automotive

Innovation does not have any outstanding shares or debt securities in the hands of the public, nor

does it have a parent company. No publicly held company has a 10% or greater ownership interest

in the Alliance for Automotive Innovation.



Dated: November 20, 2020




                                                1
          Case 1:20-cv-12090-DPW Document 2 Filed 11/20/20 Page 2 of 3




Respectfully submitted,

ALLIANCE FOR AUTOMOTIVE INNOVATION

By its attorneys,

 /s/ Laurence A. Schoen__________
Laurence A. Schoen, BBO # 633002
Elissa Flynn-Poppey, BBO# 647189
Andrew N. Nathanson, BBO#548684
MINTZ, LEVIN, COHN, FERRIS,
 GLOVSKY AND POPEO, P.C.
One Financial Center
Boston, MA 02111
Tel: (617) 542-6000
lschoen@mintz.com
eflynn-poppey@mintz.com
annathanson@mintz.com

Andrew J. Pincus (pro hac vice pending)
Erika Z. Jones (pro hac vice pending)
Archis A. Parasharami (pro hac vice pending)
Eric A. White (pro hac vice pending)
MAYER BROWN LLP
1999 K Street, NW
Washington, DC 20006
Tel: (202) 263-3000
apincus@mayerbrown.com
ejones@mayerbrown.com
aparasharami@mayerbrown.com
eawhite@mayerbrown.com

Charles H. Haake (pro hac vice pending)
Jessica L. Simmons (pro hac vice pending)
ALLIANCE FOR AUTOMOTIVE INNOVATION
1050 K Street, NW
Suite 650
Washington, DC 20001
Tel: (202) 326-5500
chaake@autosinnovate.org
jsimmons@autosinnovate.org




                                               2
          Case 1:20-cv-12090-DPW Document 2 Filed 11/20/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing pleading was filed electronically through the
Court’s electronic filing system and that notice of this filing will be sent to all counsel of record in
this matter by operation of the Court’s ECF system and to non-registered users by first class mail.


Dated: November 20, 2020                               /s/ Laurence A. Schoen
                                                       Laurence A. Schoen




                                                   3
